                                                                                             E-FILED
Case: 18-1863     Document: 00713428187                             Friday, 31Pages:
                                                       Filed: 05/31/2019      May, 201916 11:05:55    AM
                                                                                               (1 of 19)
                                                                        Clerk, U.S. District Court, ILCD




                                        In the

                United States Court of Appeals
                           For the Seventh Circuit
                               ____________________
         No. 18‐1863
         ROBERT LOWINGER, et al.,
                                                        Plaintiffs‐Appellants,
                                           v.

         DOUGLAS R. OBERHELMAN, et al.,
                                                       Defendants‐Appellees.
                               ____________________

                  Appeal from the United States District Court for the
                                Central District of Illinois.
                No. 1:15‐cv‐01109‐SLD‐JEH — Sara L. Darrow, Chief Judge.
                               ____________________

                ARGUED NOVEMBER 1, 2018 — DECIDED MAY 9, 2019
                           ____________________

             Before WOOD, Chief Judge, and MANION and ROVNER, Cir‐
         cuit Judges.
             WOOD, Chief Judge. In the fall of 2011 Caterpillar Inc. began
         making serious inquiries about the possible acquisition of a
         Chinese mining company, ERA Mining Machinery Ltd., and
         its wholly‐owned subsidiary, Zhengzhou Siwei Mechanical &
         Electrical Equipment Manufacturing Co., Ltd. (We refer to the
         two companies as “Siwei” for simplicity.) Caterpillar com‐
         pleted that acquisition in June 2012. Only after the closing did
Case: 18-1863    Document: 00713428187             Filed: 05/31/2019        Pages: 16   (2 of 19)




         2                                                  No. 18‐1863

         Caterpillar gain access to Siwei’s physical inventory. What it
         found was unsettling. An inspection of the inventory revealed
         that Siwei had overstated its profits and improperly recog‐
         nized revenue. As a result, Caterpillar took a $580 million
         goodwill impairment charge just months after the acquisition
         was completed. Plaintiﬀs Robert Lowinger and Issek Fuchs,
         both Caterpillar shareholders, now bring this shareholder de‐
         rivative suit alleging that several former Caterpillar oﬃcers
         breached their fiduciary duties by failing to conduct an ade‐
         quate investigation of the Siwei acquisition. (We call them the
         Lowinger Plaintiﬀs.) That failure, they contend, caused Cater‐
         pillar’s loss. The Lowinger Plaintiﬀs made a demand that the
         Caterpillar Board bring this litigation; the Board refused; and
         in this lawsuit, they argue that the Board’s refusal was im‐
         proper.
            The district court granted the Oﬃcers’ motion to dismiss
         the complaint for failure adequately to allege that the Board
         wrongfully refused to pursue the Lowinger Plaintiﬀs’ claim,
         FED. R. CIV. P. 23.1(b)(3); it then denied plaintiﬀs’ motion for
         leave to amend. We aﬃrm.
                                        I
                                        A
             In 2010 Caterpillar, a construction and mining equipment
         manufacturer, was hoping to gain a greater foothold in the
         Chinese market. According to the Lowinger Plaintiﬀs—
         whose well pleaded allegations we must accept as true at this
         stage—in August of that year defendant Douglas Ober‐
         helman, Caterpillar’s then‐CEO, told investors that Caterpil‐
         lar was “stepping up big time” in the Chinese market and that
         “[W]e’re going to win. We will win in China.” Following this
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019         Pages: 16   (3 of 19)




         No. 18‐1863                                                     3

         proclamation, defendants Edward Rapp, Caterpillar’s CFO,
         and Steven Wunning, Caterpillar’s Group President, began to
         advocate for Caterpillar to purchase Siwei, a Chinese mining
         company that manufactures hydraulic mining roof supports.
         (We refer to the defendants collectively as the Oﬃcers unless
         the context requires otherwise.)
             Caterpillar began its investigation of the Siwei acquisition
         in October 2011. To perform the necessary financial analysis,
         Caterpillar hired the accounting firm Ernst & Young (“E&Y”).
         E&Y’s inquiry was limited, however, because Siwei’s auditors
         refused to allow E&Y to review their audit work papers. In‐
         stead E&Y was forced to rely on oral statements from those
         auditors, along with Siwei’s publicly reported financial state‐
         ments. Despite the limited scope of its review, E&Y’s report
         raised several financial red flags: Siwei’s declining gross profit
         margins; long‐aged accounts receivable; and working capital
         and cash flow problems. In its report, E&Y recommended that
         Caterpillar undertake additional investigation, but Caterpil‐
         lar never did so. In addition to the issues identified by E&Y,
         an examination performed by a recently acquired Caterpillar
         subsidiary, Bucyrus International, Inc., suggested reasons for
         concern. Bucyrus’s research, of which Caterpillar was aware,
         suggested that Siwei might be plagued by a host of potential
         fraud and anti‐corruption problems. At least in part for those
         reasons, Bucyrus had scuttled its own attempted purchase of
         Siwei.
            As the acquisition process continued, other headaches
         emerged. Caterpillar discovered that Siwei needed an imme‐
         diate $50 million loan; that Siwei’s customers were not paying
         their bills on time; and that Siwei had engaged in several
Case: 18-1863   Document: 00713428187             Filed: 05/31/2019        Pages: 16   (4 of 19)




         4                                                 No. 18‐1863

         suspicious transactions with closely related parties, including
         its parent company’s directors and its former CEO.
             Notwithstanding these alerts, Caterpillar entered into an
         acquisition agreement with Siwei in November 2011. Bad
         news was not far behind. In March 2012, before the acquisi‐
         tion was completed, Siwei informed Caterpillar that instead
         of the $16 million profit it was expected to report in 2011, it
         would record a $2 million loss. In its 2011 Annual Report, Si‐
         wei disclosed not only this loss, but numerous other troubles.
         For example, its accounts receivable had grown from 320 to
         371 days outstanding, its “allowances for bad and doubtful
         debts” had increased over 450%, and its debt had ballooned.
         Siwei explained many of these issues as results of its aggres‐
         sive attempts to gain market share at the expense of other met‐
         rics. Despite everything, on June 6, 2012, Caterpillar com‐
         pleted its tender oﬀer to acquire Siwei for approximately $690
         million.
             With the acquisition complete, Caterpillar gained access to
         Siwei’s physical inventory. Only then did Caterpillar realize
         that discrepancies existed between Siwei’s physical inventory
         and the inventories it recorded in its accounting records. The
         resulting investigation uncovered inappropriate accounting
         practices that led to overstated profit and early or unsup‐
         ported revenue recognition. As a result, Caterpillar deter‐
         mined that it would have to recognize a $580 million loss in
         the form of a goodwill impairment charge. It announced this
         step publicly in January 2013. At the same time, Caterpillar’s
         Board approved the departure of Luis de Leon, Caterpillar’s
         mining product vice president, at least in part because of his
         role in the Siwei acquisition.
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019         Pages: 16   (5 of 19)




         No. 18‐1863                                                     5

             After recording the $580 million goodwill impairment
         charge, Caterpillar retained the law firm Sidley Austin LLP to
         investigate the Siwei acquisition. In July 2013, Sidley pro‐
         vided a report to Caterpillar’s board and audit committee de‐
         tailing its findings. The Board then imposed financial penal‐
         ties on some Caterpillar executives, including Oberhelman.
         Neither the amount nor the existence of these penalties, how‐
         ever, was ever disclosed in Caterpillar’s public filings.
             Shortly after this, several major corporate news outlets, in‐
         cluding Forbes, Reuters, and the Financial Times, ran articles de‐
         tailing the story of the acquisition and chiding Caterpillar and
         its board for what those outlets viewed as insuﬃcient investi‐
         gation and oversight. Several months after these stories ran,
         Caterpillar settled with Siwei’s former directors and control‐
         ling shareholders, releasing them from claims in exchange for
         a settlement that benefitted Caterpillar by $135 million for its
         2013 second quarter results.
                                         B
              Litigation soon followed. First, a group of shareholders
         brought a derivative action based on a theory that the Board
         was conflicted and so it was futile to ask the Board to sue Cat‐
         erpillar’s oﬃcers and directors (the “Demand Futility Ac‐
         tion”). On June 25, 2014, while the Demand Futility Action
         was pending, the Lowinger Plaintiﬀs made a demand on the
         Board. They called on the Board to begin litigation against the
         Oﬃcers, or any other responsible party, with respect to the
         losses Caterpillar suﬀered because of the acquisition. The
         Board declined to respond formally to this demand, because
         if the Demand Futility Action was successful, shareholders
         would not need first to make a demand on the Board to bring
         litigation. It reasoned that any time or resources spent
Case: 18-1863    Document: 00713428187             Filed: 05/31/2019        Pages: 16   (6 of 19)




         6                                                  No. 18‐1863

         responding to the Lowinger Plaintiﬀs’ demand would in that
         case have been wasted. Also during this period, the Board de‐
         clined to enter into any tolling agreements to suspend appli‐
         cable statutes of limitation, as its counsel believed the De‐
         mand Futility Action tolled the relevant limitations periods.
              The Board sought to stay this case while the Demand Fu‐
         tility Action remained pending, but the district court denied
         that request on March 28, 2016. At that point, the Board re‐
         tained the law firm Jones Day to investigate the allegations in
         the Lowinger Plaintiﬀs’ demand. On November 1, 2016, Cat‐
         erpillar provided the Lowinger Plaintiﬀs with a redacted ver‐
         sion of Jones Day’s report. That report, based on interviews
         with 17 current and former Caterpillar employees and a con‐
         sultation with a Jones Day partner with expertise in Chinese
         acquisitions, detailed Jones Day’s investigation into the Siwei
         acquisition. The report also contained analyses of the compet‐
         ing benefits and risks of bringing litigation, including the
         chance of success of a lawsuit against any Caterpillar oﬃcers
         or external advisors involved in the Siwei acquisition.
             Jones Day ultimately concluded that the likelihood of suc‐
         cess in litigation was slim, and that any potential success was
         likely to be undercut by Caterpillar’s duty to indemnify its
         former oﬃcers in most scenarios, as well as by business con‐
         siderations (such as the hit to corporate morale that litigation
         might cause). Based on Jones Day’s report and recommenda‐
         tion, the Board refused the Lowinger Plaintiﬀs’ demand. The
         Lowinger Plaintiﬀs filed their complaint against the Oﬃcers
         in March 2015.
            Rather than amending their complaint to reflect that re‐
         fusal, the Lowinger Plaintiﬀs continued to argue that the
         Board’s initial delay in responding to their demand was
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019        Pages: 16   (7 of 19)




         No. 18‐1863                                                    7

         suﬃcient by itself to allow them to pursue this litigation. The
         district court granted the Oﬃcers’ motion to dismiss that
         complaint, holding that the Board’s decision to delay was pro‐
         tected by the business judgment rule, but it gave the Lowinger
         Plaintiﬀs leave to amend. They did so, this time alleging that
         the Board’s refusal to accede to their demand was wrongful
         because Jones Day was not an independent investigator and
         its report had numerous fatal flaws. The Oﬃcers again moved
         to dismiss. This time the district court granted their motion
         and dismissed the action with prejudice. This timely appeal
         followed.
                                        II
             Under Federal Rule of Civil Procedure 23.1(b)(3), a share‐
         holder plaintiﬀ must “state with particularity” his eﬀorts to
         obtain his desired action from the company’s directors, and
         “the reasons for not obtaining the action or not making the
         eﬀort.” Id. at 23.1(b)(3)(A), (B). We review de novo the district
         court’s determination whether a plaintiﬀ has met this stand‐
         ard. Westmoreland Cnty. Emp. Ret. Sys. v. Parkinson, 727 F.3d
         719, 724 (7th Cir. 2013). Though federal law determines
         whether a plaintiﬀ has stated the facts with suﬃcient detail,
         state law determines whether a plaintiﬀ’s stated reasons are
         suﬃcient as a matter of substantive law. See id. at 722. We
         must look first to Illinois’s choice‐of‐law rules, both sides
         agree; those rules direct us to the law of Delaware, Caterpil‐
         lar’s state of incorporation. See CDX Liquidating Trust v. Ven‐
         rock Assocs., 640 F.3d 209, 212 (7th Cir. 2011).
             Under Delaware law, where a plaintiﬀ makes a litigation
         demand on the board, she eﬀectively concedes that the board
         is independent and able to respond. The board’s decision to
         refuse that demand is thus protected by the business
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019         Pages: 16   (8 of 19)




         8                                                    No. 18‐1863

         judgment rule. See Spiegel v. Buntrock, 571 A.2d 767, 775–76
         (Del. 1990). “The business judgment rule is a presumption
         that in making a business decision … the directors of a corpo‐
         ration acted on an informed basis, in good faith and in the
         honest belief that the action taken was in the best interests of
         the company.” Id. at 774.
             The combination of a heightened pleading standard and
         Delaware’s business judgment rule puts plaintiﬀs in this kind
         of case between the proverbial rock and a hard place. See Bre‐
         salier v. Good, 246 F. Supp. 3d 1044, 1052 (D. Del. 2017) (“The
         combination of Rule 23.1 and Delaware law places on plain‐
         tiﬀs whose demand has been refused [a] ‘heavy’ burden ….”)
         (quoting Ironworkers Dist. Council of Philadelphia & Vicinity Ret.
         & Pension Plan v. Andreotti, C.A. No. 9714–VCG, 2015 WL
         2270673, at *24 (Del. Ch. May 8, 2015)). We should note in this
         connection that, unlike many jurisdictions, Delaware permits
         the citation of unpublished decisions of the Delaware courts
         as precedent. See New Castle Cnty. v. Goodman, 461 A.2d 1012,
         1013 (Del. 1983) (“[L]itigants before this Court may cite Or‐
         ders as precedent ….”); see also Issa v. Delaware State Univ.,
         268 F. Supp. 3d 624, 631 n.1 (D. Del. 2017) (noting that Good‐
         man remains good law despite a change in the Delaware Su‐
         preme Court’s rule allowing citations to non‐precedential de‐
         cisions).
             The only way that a shareholder plaintiﬀ can walk this
         tightrope and overcome the business judgment rule’s pre‐
         sumption is to allege particularized facts that create a reason‐
         able doubt about “the good faith and reasonableness of [the
         board’s] investigation.” Spiegel, 571 A.2d at 777. In other
         words, a shareholder plaintiﬀ must create reasonable doubt
         that the board upheld its duties of care and loyalty by making
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019         Pages: 16   (9 of 19)




         No. 18‐1863                                                     9

         an informed decision and acting in good faith. See Andreotti,
         2015 WL 2270673, at *24. We thus turn to the question whether
         the Lowinger Plaintiﬀs have overcome that presumption
         here.
                                         A
             The question we face is a narrow one. It is not whether the
         Siwei acquisition was good or bad for Caterpillar. Nor are we
         concerned with whether Caterpillar’s board made the right
         decision by not bringing litigation against its former oﬃcers.
         Instead, our review is confined to whether the Board’s deci‐
         sion not to litigate is protected by the wide bounds of the busi‐
         ness judgment rule, or if the Lowinger Plaintiﬀs have man‐
         aged to allege with particularity facts suggesting that the
         Board’s decision was irrational or the result of a grossly neg‐
         ligent process. The plaintiﬀs can meet their burden by plead‐
         ing facts that show that the Board’s decision “cannot be at‐
         tributed to a rational business purpose” or that the Board
         reached its “decision by a grossly negligent process that in‐
         cludes the failure to consider all material facts reasonably
         available.” Brehm v. Eisner, 746 A.2d 244, 264 n.66 (Del. 2000).
             The Lowinger Plaintiﬀs’ most serious allegation is that
         Jones Day could not independently evaluate Caterpillar’s
         claims because that firm also represented E&Y and Citigroup,
         two of the possible defendants in any litigation about the Si‐
         wei acquisition. Moreover, plaintiﬀs note, Jones Day also re‐
         lied on Sidley’s investigation of the Siwei acquisition, but
         Sidley was conflicted because it represented the corporate of‐
         ficers in both this case and the Demand Futility Action.
           It is true that conflicts can undermine the business judg‐
         ment rule. In Stepak v. Addison, 20 F.3d 398 (11th Cir. 1994), for
Case: 18-1863    Document: 00713428187               Filed: 05/31/2019         Pages: 16   (10 of 19)




         10                                                    No. 18‐1863

         example, the Eleventh Circuit found an impermissible conflict
         when a firm “actually represented the alleged wrongdoers in
         proceedings related to the very subject matter that the law
         firm is now asked to neutrally investigate.” Id. at 405. The Il‐
         linois Rules of Professional Conduct similarly forbid concur‐
         rent representation when a lawyer’s representation will be
         “directly adverse to another client” or where the relationship
         to a current or past client “will materially interfere with the
         lawyer’s independent professional judgment.” Ill. R. Prof’l
         Conduct R. 1.7 & cmt. 8 (2010); see also id. R. 1.9 (discussing
         duties owed to former clients).
             But these plaintiﬀs have not alleged with particularity any
         potentially disqualifying conflicts. Their only reference to
         Jones Day’s representation of E&Y and Citigroup is that Jones
         Day “regularly represents and works together with both of
         those entities.” This is not enough to give us the information
         that we would need to decide whether Jones Day was actually
         conflicted. The mere fact that a law firm represented a client
         on some other matter does not automatically disqualify the
         firm whenever that client may be involved as an opposing
         party in future litigation. See, e.g., Watkins v. Trans Union, LLC,
         869 F.3d 514, 519–23 (7th Cir. 2017) (holding that the Indiana
         Rules of Professional Conduct did not disqualify a lawyer
         from working adversely to a former client). Without more de‐
         tailed allegations, we are missing critical facts: did Jones
         Day’s representations of E&Y and Citigroup occur in “the
         same or a substantially related matter,” as required by Illinois
         Rule of Professional Conduct 1.9; how did that representation
         “materially limit[]” Jones Day’s advice for Caterpillar, Rule
         1.7; was the representation of E&Y and Citigroup ongoing or
         wholly in the past? Compare id. R. 1.7 (“Conflict of Interest:
         Current Clients”) with id. R. 1.9 (“Duties to Former Clients”).
Case: 18-1863    Document: 00713428187               Filed: 05/31/2019         Pages: 16   (11 of 19)




         No. 18‐1863                                                     11

         Indeed, because Jones Day, E&Y, and Citigroup are all inter‐
         national firms, it would be important to know on what conti‐
         nents this work occurred; that information, too, is missing.
         The Lowinger Plaintiﬀs simply have not provided enough in‐
         formation about Jones Day’s representation of Citigroup and
         E&Y to reveal with particularity any conflict that creates a rea‐
         sonable doubt about the Board’s business judgment.
             Their allegation that Jones Day relied on Sidley’s investi‐
         gative report is similarly flawed. The Lowinger Plaintiﬀs state
         only that “Jones Day’s investigation lacked independence and
         was compromised because it relied, in large part, on infor‐
         mation provided by Sidley….” But they provide no details
         suggesting how Jones Day relied on Sidley. More im‐
         portantly, they allege nothing that would suggest that Jones
         Day did not independently investigate and analyze every‐
         thing discussed in its report.
             We are aware that the Lowinger Plaintiﬀs cite to pages 42
         and 43 of Jones Day’s investigatory report as an example of
         Jones Day’s “reliance” on Sidley. But the report’s only men‐
         tion of Sidley on those pages states that Sidley investigated
         claims against Siwei’s principals prior to Caterpillar’s settle‐
         ment with those principals. As a result, Jones Day believed
         that Caterpillar appeared to have considered the risks and
         benefits of litigation against those principals. It is a stretch to
         characterize that as “reliance” on Sidley. The report continues
         that regardless of Sidley’s investigation, “any potential litiga‐
         tion against these parties would be barred under the terms of
         the settlement.” This conclusion has nothing to do with
         Sidley. It can be interpreted only as the result of Jones Day’s
         own legal analysis of the settlement. That is not enough to al‐
         lege Jones Day’s conflict with the detail required by Rule 23.1.
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019        Pages: 16   (12 of 19)




         12                                                  No. 18‐1863

                                        B
            The Lowinger Plaintiﬀs’ other arguments fall into two
         buckets: the Board’s allegedly improper lack of response to
         their demand, and perceived inadequacies in Jones Day’s in‐
         vestigation. The Board’s decision to delay responding to their
         demand while the Demand Futility Action was pending does
         not create a reasonable doubt with respect to the Board’s busi‐
         ness judgment. If anything, that was a prudent business deci‐
         sion. If the Demand Futility Action had been successful, then
         the Board would be disqualified from responding to a de‐
         mand, and so any resources spent responding to the
         Lowinger Plaintiﬀs’ demand would have been wasted.
             The Lowinger Plaintiﬀs counter that the Board risked
         making certain claims time‐barred by delaying a response.
         They contend that the Board could have mitigated this risk by
         entering into tolling agreements, but that it refused to do so.
         That failure to mitigate, Lowinger Plaintiﬀs contend, raises a
         reasonable doubt about their business judgment. But as the
         Lowinger Plaintiﬀs’ complaint illustrates, they made this ar‐
         gument about the statute of limitations to Sidley, the Board’s
         counsel, and it disagreed. The only reasonable inference to
         draw from this exchange is that the Board relied on its coun‐
         sel’s legal advice when deciding to delay a response without
         tolling agreements. That advice was not so erroneous that re‐
         lying on it was grossly negligent. Indeed, the district court be‐
         lieved that Sidley’s advice on the statute of limitations was
         correct.
             The Board’s refusal to release the unredacted appendix to
         Jones Day’s report and the documents underlying that report
         also fails to create doubt about the Board’s judgment. Unlike
         the defendants in the cases cited by the Lowinger Plaintiﬀs,
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019        Pages: 16   (13 of 19)




         No. 18‐1863                                                    13

         Caterpillar has not “eﬀectively insulated its investigation
         from any scrutiny.” City of Orlando Police Pension Fund v. Page,
         970 F. Supp. 2d 1022, 1030 (N.D. Cal. 2013); see also Thorpe v.
         CERBCO, Inc., 611 A.2d 5, 11 (Del. Ch. 1991) (finding a reason‐
         able doubt as to a board’s good faith where it refused to act
         on a demand, refused to release the special committee’s report
         prepared for the board, and the special committee members
         on the board resigned after tendering their report). The Board
         gave the plaintiﬀs the entirety of the report provided to the
         Board except for four pages of redacted appendices that it
         claimed were subject to attorney‐client privilege. This is a far
         cry from City of Orlando, where the board provided plaintiﬀ’s
         counsel with nothing more than a copy of the report, and then
         only for the limited purpose of preparing for settlement nego‐
         tiations. 970 F. Supp. 2d at 1030–31.
             If the Lowinger Plaintiﬀs believed these documents were
         vital to their claims, they should have made a books and rec‐
         ords demand under 8 Delaware Code § 220 once their first
         complaint was dismissed with leave to amend. See Andersen
         v. Mattel, Inc., C.A. No. 11816–VCMR, 2017 WL 218913, at *4
         (Del. Ch. Jan. 19, 2017) (rejecting a shareholder’s argument
         that a board kept its materials secret when that shareholder
         had chosen not to make a section 220 demand). Their argu‐
         ment that they could not make a section 220 demand once
         they filed their initial complaint is inconsistent with the Dela‐
         ware Supreme Court’s decision in King v. VeriFone Holdings,
         Inc., 12 A.3d 1140 (Del. 2011). King held that a section 220 ac‐
         tion was available when a shareholder’s derivative action was
         dismissed without prejudice for failure to plead particular‐
         ized facts and the shareholder was given leave to amend. Id.
         at 1150. While King dealt with the failure to plead facts sug‐
         gesting demand futility, we see no reason that it would not
Case: 18-1863    Document: 00713428187              Filed: 05/31/2019         Pages: 16   (14 of 19)




         14                                                   No. 18‐1863

         apply equally to the demand‐refusal context. In both scenar‐
         ios, shareholder‐plaintiﬀs are seeking similar facts that would
         allow them to meet Rule 23.1(b)’s “particularity” pleading
         standard. See id. at 1147–48 (approving of a section 220 de‐
         mand made after a shareholder’s first complaint “failed to
         plead particularized facts”).
            No Delaware case, statute, or rule expressly forecloses the
         plaintiﬀs’ section 220 demand. For that reason, the district
         court was correct not to excuse their failure to attempt such a
         demand. Absent a failed section 220 action, the Board’s deci‐
         sion not to release further investigation documents does not
         create a reasonable doubt as to its judgment.
              The Lowinger Plaintiﬀs finally attempt to create doubt
         about the Board’s judgment by attacking various parts of
         Jones Day’s legal and factual analysis, and the choices it made
         about whom and whom not to interview. But these arguments
         all amount to “cavils about the types of documents reviewed,
         or the choice of persons to be interviewed” that “will not sup‐
         port a finding of gross negligence.” Zucker v. Hassell, C.A. No.
         11625–VCG, 2016 WL 7011351, at *9 (Del. Ch. Nov. 30, 2016).
         These plaintiﬀs might come to a diﬀerent conclusion about
         the strategic importance of the acquisition, the risk that litiga‐
         tion might cause disruption and excessive cost for Caterpillar,
         or the need to interview Siwei’s former CEO. But those types
         of business and investigative choices are exactly what the
         business judgment rule protects. See Andreotti, 2015 WL
         2270673, at *25. More to the point, nothing about Jones Day’s
         process, or its legal or factual analysis, was so egregiously de‐
         ficient that the Board was grossly negligent to rely on it. And
         it is egregiousness that Delaware requires to rebut the busi‐
         ness judgment rule’s protections. See Belendiuk v. Carrion,
Case: 18-1863    Document: 00713428187               Filed: 05/31/2019         Pages: 16   (15 of 19)




         No. 18‐1863                                                     15

         Civil Action No. 9026–ML, 2014 WL 3589500, at *7 (Del. Ch.
         July 22, 2014) (discussing the few cases that “illustrate the
         specificity of the allegations and the egregiousness of the con‐
         duct that this Court has found rises to the level of wrongful
         refusal”); see also Zucker, 2016 WL 7011351, at *10 & n.117.
                                         III
             The Lowinger Plaintiﬀs contend that even if their com‐
         plaint was properly dismissed, the district court should have
         allowed them yet another opportunity to amend. Because
         “district courts have broad discretion to deny leave to amend
         where there is undue delay … [or] undue prejudice to the de‐
         fendants,” the abuse of discretion standard applies. Arreola v.
         Godinez, 546 F.3d 788, 796 (7th Cir. 2008). We see no such
         abuse here.
             The Lowinger Plaintiﬀs have not stated what they would
         add or change in an amended complaint. They posit that they
         could pursue a section 220 books and records action if they
         must plead with greater particularity. But as we already have
         discussed, they should have taken that step when the district
         court allowed them leave to amend after dismissing their first
         complaint. See King, 12 A.3d at 1150. Their request for discov‐
         ery in this case also falls flat. The district court stayed discov‐
         ery pending adjudication of the Oﬃcers’ first motion to dis‐
         miss. But once the district court granted that motion and gave
         the plaintiﬀs leave to amend, they never attempted to re‐open
         discovery to support their amended complaint. We can only
         assume that the Lowinger Plaintiﬀs’ decisions not to attempt
         a section 220 action or to move to re‐open discovery were stra‐
         tegic, and so their attempts to take those steps now are una‐
         vailing.
Case: 18-1863     Document: 00713428187             Filed: 05/31/2019         Pages: 16   (16 of 19)




         16                                                   No. 18‐1863

             Finally, as the district court noted, at the time it dismissed
         this case, the litigation had been pending for three years. This
         appeal has taken it into its fourth year. The district court did
         not abuse its discretion in finding that the Oﬃcers would be
         unduly prejudiced by allowing continued litigation under the
         circumstances.
                                          ***
              We AFFIRM the judgment of the district court.
     Case: 18-1863                  Document: 00713428188            Filed: 05/31/2019        Pages: 1   (17 of 19)



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 May 9, 2019


    Before:                             DIANE P. WOOD, Chief Circuit Judge
                                        DANIEL A. MANION, Circuit Judge
                                        ILANA DIAMOND ROVNER, Circuit Judge



                                         ROBERT LOWINGER, et al.,
                                         Plaintiffs - Appellants

 No. 18-1863                             v.

                                         DOUGLAS R. OBERHELMAN, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:15-cv-01109-SLD-JEH
 Central District of Illinois
 District Judge Sara L. Darrow



The judgment of the District Court is AFFIRMED, with costs, in accordance with the
decision of this court entered on this date.




 form name: c7_FinalJudgment(form ID: 132)
      Case: 18-1863                 Document: 00713428189             Filed: 05/31/2019          Pages: 2   (18 of 19)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                   Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                         Phone: (312) 435-5850
             Chicago, Illinois 60604                                               www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 May 31, 2019


To:            Shig Yasunaga
               UNITED STATES DISTRICT COURT
               Central District of Illinois
               Peoria , IL 61602-0000



                                         ROBERT LOWINGER, et al.,
                                         Plaintiffs - Appellants

 No. 18-1863                             v.

                                         DOUGLAS R. OBERHELMAN, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:15-cv-01109-SLD-JEH
 Central District of Illinois
 District Judge Sara Darrow
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                   No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
   Case: 18-1863          Document: 00713428189                  Filed: 05/31/2019         Pages: 2     (19 of 19)



to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


       5/31/2019
 _________________________                                  /s/ Kerin M Burns
                                                      ____________________________________




 form name: c7_Mandate(form ID: 135)
